Citation Nr: 0719508	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-42 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
erectile dysfunction.

3.  Entitlement to an initial increased rating for diabetes 
mellitus Type II, evaluated as 10 percent disabling prior to 
May 2, 2006.

4.  Entitlement to an increased rating for diabetes mellitus 
Type II, evaluated as 20 percent disabling from May 2, 2006.

5.  Whether the veteran's notice of disagreement to a a 
decision of March 23, 2005, was timely.  


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and March 2005 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA). The April 2004 rating decision granted service 
connection for diabetes mellitus Type II, evaluated as 10 
percent disabling effective from September 4, 2003 the date 
of receipt of the claim. The veteran disagreed with the 
rating and a timely substantive appeal was received.  

In a March 2005 rating decision, the RO granted service 
connection for erectile dysfunction evaluated as 0 percent 
disabling, and denied service connection for hearing loss. 
The March 2005 rating decision also granted service 
connection for peripheral neuropathy of each lower and upper 
extremity, each evaluated as 10 percent disabling; the rating 
granted special monthly compensation for loss of use of a 
creative organ; and denied service connection for loss of 
vision. Notification of the rating decision was issued on 
March 30, 2005. In April 2005, the veteran disagreed with the 
disability evaluation for erectile dysfunction, and the 
denial of service connection for hearing loss.  A statement 
of the case was issued in July 2005 which addressed the 
issues of service connection for hearing loss and a 
compensable evaluation for erectile dysfunction.  The veteran 
filed a timely substantive appeal to the Board in August 
2005.  

In a statement received in May 2006, the veteran indicated 
that the statement of the case of July 2005 which reflected 
claims of an increased evaluation for erectile dysfunction 
and service connection for hearing loss should be 
disregarded.  He stated that his intent was to appeal the 
award of 10 percent evaluations for peripheral neuropathy of 
each lower and upper extremity; service connection for 
erectile dysfunction; special monthly compensation for loss 
of use of a creative organ; service connection for loss of 
vision, and any other issue denied in the decision.  The 
veteran also claimed a total rating based on individual 
unemployability. 

In a May 2006 response to the May 2006 statement from the 
veteran, he was informed that a timely notice of disagreement 
had not been filed regarding the other issues adjudicated in 
the March 2005 rating decision.  In a July 2006 letter to the 
veteran, the RO indicated that the claims identified by the 
veteran in his May 2006 statement had been construed as an 
application to reopen the claims.

In a November 2006 rating decision, the RO awarded a 20 
percent disability evaluation for diabetes mellitus Type II, 
effective from May 2, 2006. The November 2006 rating decision 
also continued the disability evaluations for erectile 
dysfunction, peripheral neuropathy of each extremity, loss of 
use of a creative organ, and determined that new and material 
evidence had not been received to reopen the claims of 
service connection for hearing loss and loss of vision. Based 
on the foregoing, the issues considered as being on appeal 
are as indicated on the title page. 


FINDINGS OF FACT

1.  In April 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
of withdrawal of the appeal for the issues of service 
connection for hearing loss, and an increased (compensable) 
evaluation for erectile dysfunction.

2.  Prior to May 2, 2006 the veteran's diabetes mellitus 
required an oral hypoglycemic agent and restricted diet, but 
use of insulin or regulation of activities is not shown at 
that time or thereafter.
  

CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal seeking service 
connection for hearing loss and an increased (compensable) 
evaluation for erectile dysfunction; the Board has no further 
jurisdiction in those matters. 38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. § 20.204 
(2006).

2. The criteria for an initial 20 percent rating for diabetes 
mellitus Type II, but no higher, prior to May 2, 2006 have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.119, Diagnostic Code 7913 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Hearing Loss and an Increased 
(Compensable) Evaluation for Erectile Dysfunction 

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed. An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

In a statement received at the RO in April 2006, the veteran 
withdrew his appeal seeking service connection for hearing 
loss, and an increased (compensable) evaluation for erectile 
dysfunction. As a result, there is no allegation of error of 
fact or law for appellate consideration regarding those 
claims. Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal for the 
claims of service connection for hearing loss and an 
increased (compensable) evaluation for erectile dysfunction, 
must be dismissed.

II.  An Increased Rating for Diabetes Mellitus Type II

The veteran asserts that his diabetes mellitus Type II is 
more disabling than the current 20 percent disability 
evaluation indicates, and an increased rating is warranted.  

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration. Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged." Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is in receipt of a 20 percent disability 
evaluation for Diabetes mellitus Type II., under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides 
a 20 percent rating for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet. A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. 

The veteran is service connected and has been separately 
evaluated for complications of diabetes mellitus, to include 
peripheral neuropathy of each extremity and erectile 
dysfunction.   

The veteran's medical history from the recent past includes 
an April 2004 VA medical examination. At the examination it 
was reported that the veteran had been followed for diabetes 
since 1991 with treatment that included a low carbohydrate 
diet, diabetic diet, and exercise. Diabetes Type II was the 
diagnosis. Subsequent VA laboratory findings revealed 
elevated glucose levels, and by October 2004, the veteran was 
prescribed Glyburide for diabetes.

A VA medical examination of the eyes performed in February 
2005 shows that the veteran was pills for treatment of 
diabetes mellitus and not insulin.  In a February 2005 VA 
genitourinary examination it was reported that the veteran 
was on a diabetic diet. 

VA clinical records in June 2006 show the veteran was 
evaluated for diabetes mellitus. Diabetes neuropathy and 
erectile dysfunction were reported in the clinical 
assessment. The veteran's clinical plan was to continue the 
same treatment. In an August 2006 VA neurological examination 
report, it was reported that the veteran was not working but 
he was still able to drive and was independent in activities 
of daily life and self-care.  

In VA clinical records and medical examination reports in 
September and October 2006, the veteran's listed medications 
did not include insulin. In a September 2006 genitourinary 
examination, an examiner commented when requested to indicate 
any effects of the condition on the veteran's occupation and 
daily activities, that for nervous condition and neuropathies 
the veteran was not working.     

Analysis       

The Board has reviewed the evidentiary data that reflects the 
veteran has used an oral hypoglycemic agent and maintained a 
restricted diet to treat his diabetes mellitus, at least 
since October 2004. As a result, the criteria for an initial 
20 percent rating for diabetes mellitus Type II prior to May 
2, 2006 have been met. To warrant the next higher disability 
evaluation, a 40 percent rating under Diagnostic Code 7913, 
the evidence must show that his diabetes mellitus requires 
insulin, restricted diet, and regulation of activities. The 
veteran uses a restricted diet for his diabetes mellitus. 
However, there is no medical evidence or any other evidence 
for that matter, indicating that his diabetes mellitus 
requires the use of insulin. While the veteran is not 
currently working, there is also a dearth of medical 
information that his diabetes mellitus necessitates 
regulation of his activities. As recently as August 2006, it 
was clinically reported that the veteran was still able to 
drive and that he was independent in activities of daily life 
and self-care. 

The Board concludes that prior to May 2, 2006 the veteran's 
diabetes mellitus required an oral hypoglycemic agent and 
restricted diet, but use of insulin or regulation of 
activities is not shown at that time or thereafter. The 
weight of the evidence is in favor of the veteran's claim.

Duty to Notify and Assist

The Board finds that the content requirements of duty to 
assist notice have been fully satisfied. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2006, and February 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the aforementioned 
letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession. 
The March 2006 and February 2007 RO letters and the 
supplemental statement of the case issued in November 2006 
provided additional notice regarding assignment of ratings 
and effective dates.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no reason 
to believe than any prejudice occurred. The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained. He has been afforded the opportunity to 
present at a hearing in May 2006, and he failed to report. He 
has been afforded appropriate disability evaluation 
examinations. The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained. For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim. 
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

   
ORDER

The appeal of the claims of service connection for hearing 
loss, and an increased (compensable) evaluation for erectile 
dysfunction, is dismissed.



An initial evaluation of 20 percent, but not higher, for the 
service-connected diabetes mellitus Type II prior to May 6, 
2006 is granted, subject to the regulations governing the 
payment of VA monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


